Citation Nr: 0208740	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for the 
post-operative residuals of an excision of a tumor from the 
right hip area.

Entitlement to an evaluation in excess of 10 percent for 
frontal sinusitis with allergic rhinitis.  

Entitlement to a compensable evaluation for a left eyebrow 
scar with left forehead paresthesias.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Right hip flexion has ranged from as little as 30 degrees 
to full range of motion.  

2.  The veteran has no more than slight disability of the 
right hip.

3.  The veteran's frontal sinusitis with allergic rhinitis 
requires use of a saline spray to keep his nasal passages 
open, but he is basically asymptomatic without requiring use 
of antibiotics and without evidence of a recent 
incapacitating episode.  

4.  The veteran's left eyebrow scar with left forehead 
paresthesias is productive of no more than slight 
disfigurement, with no objective evidence of pain, 
tenderness, poor nourishment, ulceration, or impairment of 
function of the head. 

5.  The record shows that the veteran's service connected 
disabilities include the post-operative residuals of an 
excision of a tumor of the right hip area, evaluated as 20 
percent disabling; frontal sinusitis with allergic rhinitis, 
evaluated as 10 percent disabling; and a left eyebrow scar 
with left forehead paresthesias, evaluated as zero percent 
disabling; his combined service connected evaluation is 30 
percent disabling.

6.  The evidence does not demonstrate an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization solely due to the veteran's service connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the post-operative residuals of an excision of a tumor 
from the right hip area have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5015, 5251, 5252, 5253, 5255 
(2001). 

2.  The criteria for an evaluation in excess of 10 percent 
for frontal sinusitis with allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.97, Code 6512, 6522 (2001). 

3.  The criteria for a compensable evaluation for a left 
eyebrow scar with left forehead paresthesias have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.118, Code 7800, 7803, 7804 (2001). 

4.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.7, 
4.16 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations currently in effect 
for his service connected disabilities are inadequate to 
reflect their current levels of severity.  He argues that his 
right hip disability is productive of limitation of motion 
and pain that extends into his right leg.  He notes that his 
sinusitis has required multiple surgeries, and states he must 
use nasal spray eight to ten times each day in order to keep 
his sinus and nose from crusting.  The veteran says that his 
scar with parethesias results in itching, and prevents him 
for knowing if he bumps or scratches that part of his head.  
Finally, he contends that his service connected disabilities 
combine to render him unemployable.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decisions on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claims, the rating codes governing the evaluation of his 
disabilities, and an explanation of the reasons and bases for 
the denials of his claims, which also indicated what evidence 
was needed to prevail.  In addition, the VA has obtained all 
VA and private medical records that have been identified by 
the veteran, and has afforded him several physical 
examinations in conjunction with his claim.  Finally, the 
veteran presented testimony concerning his claims at a 
personal hearing.  The Board must conclude that the duties to 
notify and assist have been completed.  Therefore, the Board 
finds that a remand would serve no useful purpose for this 
issue.  See Soyini v. Derwinski 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any "error" 
to the veteran resulting from this decision does not affect 
the merits of his claim or substantive rights, for the 
reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I. Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

Right Hip

Entitlement to service connection for the residuals of the 
removal of a tumor of the right hip and proximal thigh was 
established in a January 1959 rating decision.  A zero 
percent evaluation was assigned for this disability.  The 
evaluation was increased to 10 percent in a July 1961 rating 
decision, and to the current 20 percent evaluation in an 
April 1995 rating decision.  

The veteran's right hip disability has been evaluated under 
the rating code for benign new growths of the bone, which is 
found at 38 C.F.R. § 4.71a, Code 5015.  This regulation 
states that this disability is to be rated on limitation of 
motion of the affected parts, as for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The relevant rating codes for limitation of motion of the hip 
state that limitation of extension to the thigh to 5 degrees 
is evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Code 5251.  Limitation of flexion to 10 degrees is evaluated 
as 40 percent disabling.  Flexion that is limited to 20 
degrees is evaluated as 30 percent disabling.  Limitation of 
flexion to 30 degrees is evaluated as 20 percent disabling.  
Flexion that is limited to 45 degrees is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5252.  

The rating code for impairment of the thigh is also for 
consideration.  Limitation of rotation of the thigh in which 
the veteran is unable to toe-out more than 15 degrees is 
evaluated as 10 percent disabling.  Limitation of adduction 
of the thigh in which the veteran cannot cross his legs is 
also evaluated as 10 percent disabling.  Limitation of 
abduction of the thigh in which the motion is lost beyond 10 
degrees is evaluated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5253.  

The veteran's right hip disability has also been evaluated 
under the rating code for impairment of the femur.  Under 
this rating code, when there is fracture of the shaft or 
anatomical neck of the femur, with nonunion and loose motion 
(spiral or oblique fracture), an 80 percent evaluation is 
merited.  With nonunion, but without loose motion and when 
weightbearing is preserved with the aid of a brace, a 60 
percent evaluation is warranted.  A 60 percent evaluation is 
also merited for fracture of the surgical neck of the femur, 
with false joint.  For malunion of the femur with marked knee 
or hip disability, a 30 percent rating is merited.  With 
moderate knee or hip disability, a 20 percent rating is 
assigned.  With slight knee or hip disability, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Code 5255.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes VA treatment records 
dated June 1997 and August 1997.  The June 1997 records show 
that the veteran was seen for complaints of right hip pain.  
There was a history of a tumor resection from the right hip 
bone in 1956, and the veteran stated he had experienced pain 
since that time.  On examination, the surgical incision was 
found to be well healed.  Tenderness was noted, and the pain 
radiated to the left side of the body.  There was no pain 
with hip motion.  An X-ray study noted a deficit of the right 
iliac crest.  The hips looked good bilaterally.  The 
assessment was chronic pain of the right posterior soft 
tissues.  The veteran reported that his pain  had increased 
in August 1997.  The assessment was chronic right hip pain 
currently under evaluation. 

The veteran was afforded a VA examination in October 1997.  
He complained of severe pain of the right hip proximal to the 
surgical site of 1956 eosinophilic granuloma removal from the 
right iliac crest.  He reported that his current pain was 
similar to what he experienced in 1956.  On examination, 
there was a 24 centimeter scar lateral to the right hip.  The 
veteran had a cantaloupe sized area of tenderness inclusive 
of the surgical scar, and pain with palpation within this 
area.  The scar was well healed, although incisional 
herniation was noted.  The tenderness extended below the scar 
formation.  There was no fluctuance, and no drainage.  The 
veteran had historical L3 to L4 radiculopathy.  The right hip 
range of motion was 45 degrees of flexion, with onset of 
severe back pain with continuation of flexion to 60 degrees.  
The pain became intolerable with facial grimace changes noted 
on the veteran.  Hip abduction over 15 degrees on the right 
also generated severe pain.  External and internal rotation 
of the right ankle increased the hip pain.  The diagnoses 
included historical eosinophilic granuloma of the right iliac 
crest, nerve entrapment of the right iliofemoral nerve, and 
lumbar spinal radiculopathy, L3 to L4, with sciatic nerve 
syndrome.  An X-ray study of the right hip conducted at this 
time had no significant findings.  

VA treatment records from October 1997 state that the veteran 
was seen for right hip pain.  He was currently being tried on 
several pain management medications.  On examination, there 
was limited and painful range of motion of the right hip.  
The assessment was chronic hip and low back pain.  

September 1998 records show that the veteran was seen for low 
back and right hip pain.  On examination, the veteran walked 
with a cane in his left hand.  No atrophy of the legs was 
noted.  The assessment was chronic back pain, and 
paresthesias of both legs.  Thereafter, the veteran was 
afforded an electromyograph in September 1998.  The 
impression was no evidence of radiculopathy.  

October 1998 VA medical records show that the veteran had 
fallen and injured his back.  His private doctor had 
diagnosed a compression fracture and osteoporosis.  
Additional VA treatment records from October 1998 show that 
the veteran was status post fall from a lawn mower, and that 
his low back and right hip pain had increased.  Right hip 
flexion was to 30 degrees.  The assessment was acute/chronic 
low back pain/right hip pain.  

The veteran underwent a private examination for complaints of 
low back pain radiating into the right hip in February 1999.  
He states that he awoke with severe pain in 1996, which 
required a trip to the emergency room.  He had undergone 
treatment since that time.  Currently, the veteran reported 
that he is unable to sit, stand, or walk without pain, and he 
has difficulty sleeping.  He has had a feeling of leg 
weakness for about 20 years without associated low back pain, 
but he began to notice pain radiating bilaterally into the 
lateral anterolateral surface of either or both thighs about 
five years ago.  On examination, straight leg raising was 
possible to 60 degrees on the right, and 80 degrees on the 
left.  There was a full range of motion of all extremity 
joints.  On review of X-ray studies, deformities and 
degenerative changes were seen in the lumbar and thoracic 
spines.  A defect was noted in the wing of the right ileum 
consistent with his history of surgery.  There was no 
evidence of malignancy or other destructive process about the 
pelvis.  Degenerative changes were noted in both hips, more 
pronounced on the right than the left.  The examiner told the 
veteran that he believed his symptoms were attributable to 
aggravated degenerative lumbar disc disease and arthritis, 
and to a degree degenerative joint disease involving his 
right and to a lesser extent his left hip.  An additional 
private X-ray study of the right hip conducted in February 
1999 found that there was no evidence of acute osseous 
injury.  

Additional private medical records show that the veteran was 
seen for complaints of low back and right hip pain in 
February 1999.  He reported decreased pain since last 
treatment session.  His current treatment consisted of 
epidural steroid injection of the L4 to L5 interspace.  The 
diagnosis was lumbar radiculopathy, and lumbosacral low back 
pain.  

The veteran was afforded a hearing at the RO before a hearing 
officer in August 2001.  He testified that he was 
experiencing increased pain, and that he also had a sensation 
of losing his balance.  The veteran noted that his range of 
motion was decreased, and that he could not move his right 
leg in a normal manner.  He said he had received ongoing 
treatment for his right hip for the past 45 years.  The 
veteran added that he was experiencing numbness of his right 
leg, and he attributed this to his right hip disability.  See 
Transcript. 

The veteran was afforded a VA examination of his joints in 
December 2001.  The claims folder was reviewed in conjunction 
with the examination.  The history of the veteran's surgery 
was noted, and it was further noted that he was able to 
return to duty following surgery after rehabilitation.  
Subsequently, the veteran developed back pain, and was seen 
for this in 1995.  On examination, the range of motion of 
both hips was to 110 degrees of flexion, and full extension 
to zero degrees.  Adduction was to 25 degrees, abduction was 
to 40 degrees, external rotation was to 50 degrees, and 
internal rotation was to 20 degrees.  The strength of the hip 
abductors could not be accessed due to the veteran's 
complaint of low back pain.  It was the impression of the 
examiner that the veteran's complaints of increased pain in 
the low back due to weather change would not affect his hip 
motion.  The examiner noted that he had reviewed July 2000 X-
rays, which showed irregularity of the right iliac wing 
secondary to excision of the eosinophilic granuloma.  No 
evidence of tumor occurrence of bone destruction was seen.  
There was normal joint space of the hips with no soft tissue 
calcifications.  The diagnoses was eosinophilic granuloma of 
the right iliac crest post excision, no recurrence.  The 
examiner opined that the veteran had no evidence of 
functional limitation in either hip.  It was noted that 
muscle weakness would have been expected after the surgery, 
but that the veteran had improved and was able to return to 
employment after rehabilitation.  His current symptoms began 
long after the tumor excision, and included low back and 
buttock pain, secondary to degenerative disc disease.  The 
examiner stated that the veteran's current symptoms and 
functional limitations were due to degenerative disc disease 
of the lumbar spine, and were not in any way related to the 
right tumor excision done in the military.  

The Board finds that entitlement to an increased evaluation 
for the post-operative residuals of an excision of a tumor 
from the right hip area is not warranted.  The veteran is 
already in receipt of evaluations that are either the highest 
or greater than the highest available under the rating codes 
for limitation of extension of the thigh, and for impairment 
due to limitation of abduction and adduction.  38 C.F.R. 
§ 4.71a, Codes 5251, 5253.  As for limitation of flexion, the 
evidence shows that the range of motion of the veteran's 
right hip was measured on several occasions, and the findings 
ranged from as little as 30 degrees of flexion in October 
1998, to full range of motion in February 1999.  The most 
recent examination found the veteran to have 110 degrees of 
flexion, and full extension.  Even if the Board were to 
evaluate the veteran on the basis of the most limited range 
of motion as recorded in October 1998, his symptomatology 
would still more nearly resemble that of the 20 percent 
evaluation currently assigned.  38 C.F.R. § 4.71a, Code 5252.  

The rating code for impairment of the femur has also been 
considered, but this does not provide a basis for an 
evaluation in excess of 20 percent.  The December 2001 VA 
examiner opined that the veteran's functional limitations 
were due to degenerative disc disease of the lumbar spine, 
and that they were not related to his service connected 
disability.  Therefore, the veteran's symptomatology more 
nearly resembles that of slight disability of the right hip, 
and the evidence does not show the marked disability of the 
right hip required for a higher evaluation.  38 C.F.R. 
§ 4.71a, Code 5255.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59, but they do not provide a basis for an increased 
evaluation under any of the applicable rating codes.  The 
evidence shows that the veteran has consistently complained 
of right hip pain since at least 1995.  However, the evidence 
also shows that the veteran has a nonservice connected back 
disability.  The February 1999 private examiner stated that 
the veteran's symptoms were attributable to his degenerative 
lumbar disc disease and arthritis, and to a lesser degree his 
right hip.  The December 2001 VA examiner opined that the 
veteran did not have any current limitation of function of 
the right hip, and that his current symptoms were due to his 
back disability.  Therefore, as the evidence does not 
demonstrate that the veteran has any additional functional 
limitation due to pain resulting from his service connected 
disability, or from weakness, incoordination, and excess 
fatigability, an evaluation in excess of 20 percent may not 
be granted.  38 C.F.R. §§ 4.40 and 4.59.  



Sinusitis

The record shows that entitlement to service connection for 
rhinitis was established in a January 1959 rating decision.  
A zero percent evaluation was assigned for this disability.  
Service connection for severe frontal sinusitis was 
established in a July 1961 rating decision, with a 30 percent 
evaluation.  The 30 percent evaluation for the veteran's 
sinusitis was reduced to zero percent in a June 1966 rating 
decision, but the evaluation for rhinitis was increased to 10 
percent at that time.  The diagnosis of the veteran's 
disability was recharacterized as frontal sinusitis with 
allergic rhinitis and post-operative left forehead 
paresthesias in a July 1989 rating decision.  A 10 percent 
evaluation was assigned for this disability, which currently 
remains in effect. 

The veteran's disability is evaluated under the rating code 
for frontal chronic sinusitis.  This disability is to be 
evaluated under the General Rating Formula for Sinusitis.  
Under this formula, sinusitis following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries is evaluated as 50 percent disabling.  Three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is evaluated as 30 percent disabling.  
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 10 percent 
disabling.  For sinusitis that is detected by X-ray only, a 
zero percent evaluation is merited.  The Board notes that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Code 6512.  

The veteran's disability is also evaluated under the rating 
code for allergic or vasomotor rhinitis.  Allergic or 
vasomotor rhinitis with polyps is evaluated as 30 percent 
disabling.  When it is without polyps, but with greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side, a 10 percent evaluation is 
merited.  38 C.F.R. § 4.97, Code 6522.  

A VA examination of the veteran's nose and sinuses was 
conducted in July 2000.  His history of seven sinus surgeries 
was noted.  The veteran currently complained of intermittent 
nasal stuffiness and postnasal drip and drainage, but he did 
not use antibiotics at the current time.  He did use nasal 
saline irrigation to help control his problems.  The ear, 
nose, and throat examinations showed that the nose, throat, 
nasopharynx, mouth, larynx, and neck examinations were within 
normal limits.  The diagnosis was recurrent sinusitis, 
intermittent since 1957, status post seven sinus surgeries.  
At the present time, he had allergic rhinitis with no 
significant nasal obstruction, controlled with intermittent 
use of nasal saline.  There was no evidence of active 
sinusitis, and he did not take antibiotics for his problems.  

At an August 2001 hearing, the veteran testified that his 
nose became stopped up everyday, and that he sprayed saline 
in his nose eight to ten times daily to prevent it from 
becoming clogged.  He added that he had undergone six or 
seven surgeries, but they had not afforded him any relief.  
The veteran said that he was told if another surgery was 
required, it would have to be through his cheeks due to 
polyps.  Finally, he said the only medication he used for his 
sinusitis was the saline solution.  See Transcript.  

The veteran underwent an additional VA examination in 
November 2001.  He did not currently use antibiotics.  Saline 
was used to control his sinus problems.  On examination, both 
eardrums were normal.  The nose, nasopharynx, mouth, larynx, 
and neck examinations were all within normal limits.  The 
diagnoses were recurrent sinusitis over many years, requiring 
seven surgeries, the first one about 40 years ago and the 
last one several years ago.  At the present time, he was 
pretty much asymptomatic from the sinus problem and required 
only the use of saline to control his symptoms.  In addition, 
there was nonallergic rhinitis for approximately 40 years.  

The Board finds that entitlement to a 30 percent evaluation 
for frontal sinusitis with allergic rhinitis is not 
warranted.  In order to receive a 30 percent evaluation, 
there must be three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment, or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In the alternative, allergic or 
vasomotor rhinitis with polyps is evaluated as 30 percent 
disabling.  However, the July 2000 examination did not note 
any incapacitating episodes, and there was no other current 
evidence of sinusitis such as crusting or discharge.  The 
November 2001 VA examination also found that the veteran was 
pretty much asymptomatic from the sinus problem.  He was not 
using antibiotics at the time of either examination, and his 
only medication was a nasal saline solution.  Although the 
veteran testified that he had been told he has polyps, these 
were not noted on either examination.  Therefore, the 
veteran's symptomatology more nearly resembles that required 
for the current 10 percent evaluation, and the criteria for a 
30 percent evaluation have not been met.  

Eyebrow Scar

The record shows that post-operative left forehead 
paresthesias was included as part of the diagnosis of the 
veteran's service connected frontal sinusitis with allergic 
rhinitis in a July 1989 rating decision.  Service connection 
for a separate diagnosis for left eyebrow scar with left 
forehead paresthesias was established in a December 1997 
rating decision, and a zero percent evaluation was assigned 
to this disability.  

The veteran's left eyebrow scar is evaluated under the rating 
code for disfiguring scares of the head, face, or neck.  
Disfiguring scars of the head, face, or neck that are 
complete or with exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement are evaluated as 50 percent disabling.  Severe 
scars, especially those that produce a marked and unsightly 
deformity of the eyelids, lips, or auricles are evaluated as 
30 percent disabling.  Moderate disfiguring scars are 
evaluated as 10 percent disabling.  Those productive of 
slight disfigurement are evaluated as zero percent disabling.  
38 C.F.R. § 4.118, Code 7800.  

There are other rating codes that must be considered.  Scars 
that are superficial, poorly nourished, or with repeated 
ulceration are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Code 7803.  Scars that are superficial, tender, and 
painful on objective demonstration also merit a 10 percent 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

At the July 2000 VA examination, the veteran was noted to 
have a scar over his left eyebrow area, secondary to his 
initial left forehead sinus surgery in 1957.  The scare was 
four centimeters long, horizontal, and located directly 
superior to the left eyebrow area.  It was well-healed and 
noticeable, but cosmetically acceptable.  Photographs of the 
scar from this examination are contained in the claims 
folder.  

The veteran testified at the August 2001 hearing that his 
scar would itch.  He added that he had numbness in the left 
side of his forehead area.  He stated that his doctors had 
told him the itching was the result of the nerve that was 
removed in his surgery.  See Transcript.  

At the November 2001 VA examination, a scar of the left 
forehead secondary to his sinus surgery was noted.  The 
diagnoses stated that the veteran has a well-healed three 
centimeter scar.  This was located in the left eyebrow area, 
and was cosmetically acceptable.  

Entitlement to a compensable evaluation for the veteran's 
service connected left eyebrow scar with left forehead 
paresthesias is not warranted.  The veteran has stated and 
has testified that he experiences itching in the vicinity of 
his scar and in the area of the forehead affected by the 
paresthesias.  However, the VA examinations have found the 
scar to be well healed, and tenderness was not demonstrated 
on either examination.  Both VA examiners stated that the 
scar was cosmetically acceptable.  The photographs reveal the 
presence of a scar, but it is barely noticeable, and does not 
equate to moderate disfigurement.  The disfigurement is no 
greater than slight, which is evaluated as zero percent 
disabling.  Furthermore, there is no indication that the 
scars are tender, poorly nourished, ulcerating, painful, or 
superficial.  Therefore, entitlement to an increased 
evaluation is not merited.   38 C.F.R. § 4.118, Code 7800, 
7803, 7804.  The rating code for other scars has also been 
considered, but the two VA examinations were both completely 
negative for evidence of limitation of function of the head.  
38 C.F.R. § 4.118, Code 7805.

II. Total Rating

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4  Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

The record shows that the veteran's service connected 
disabilities include the post-operative residuals of an 
excision of a tumor of the right hip area, evaluated as 20 
percent disabling; frontal sinusitis with allergic rhinitis, 
evaluated as 10 percent disabling; and a left eyebrow scar 
with left forehead paresthesias, evaluated as zero percent 
disabling.  As noted above, the Board has determined that 
each of these evaluations is appropriate.  The veteran's 
combined service connected evaluation is 30 percent.  
Therefore, the veteran clearly does not meet the schedular 
criteria for consideration of a total rating for 
compensation.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  

The Board must still consider whether or not a total rating 
based on unemployability due to service connected 
disabilities can be awarded on an extraschedular basis.  
After a review of the evidence and the veteran's contentions, 
the Board concludes that a total rating on an extraschedular 
basis is not warranted.  

The veteran's September 1999 Application for Increased 
Compensation Based on Unemployability indicates that the 
veteran has completed two years of high school.  He did not 
have any other education or training.  The veteran last 
worked in February 1997 in maintenance as a supervisor.  He 
added that he experienced hip pain, and that he had quit work 
on the advice of his doctors.  Additional evidence shows that 
the veteran testified that he was seen in a hospital 
emergency room in the previous year or two for right hip 
pain.  However, there is no indication that he required 
hospitalization for this disability.  Furthermore, there is 
no evidence that the veteran has required frequent 
hospitalization for his right hip disability, his sinusitis 
and rhinitis, or his eyebrow scar.  As discussed above, both 
the VA doctors and the veteran's private doctors have opined 
that most or all of the veteran's symptoms involving his low 
back and lower extremities are the result of a nonservice 
connected low back disability, which cannot be considered in 
assessing the veteran's employability.  The evidence does not 
demonstrate an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization solely due to the 
veteran's service connected disabilities.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the provisions of 38 C.F.R. 
§ 3.321(b)(1), was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The Board finds that there is no basis 
for a total rating based on unemployability.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
post-operative residuals of an excision of a tumor from the 
right hip area is denied.

Entitlement to an evaluation in excess of 10 percent for 
frontal sinusitis with allergic rhinitis is denied.

Entitlement to a compensable evaluation for a left eyebrow 
scar with left forehead paresthesias is denied.

Entitlement to total rating based on individual 
unemployability due to service connected disabilities is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

